UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO SECTION13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE MONTH OF June,2011 Commission File Number: 333-134004 Canadian Satellite Radio Holdings Inc. (Exact name of registrant as specified in its charter) Suite2300, P.O.Box 222, Canada Trust Tower, BCE Place, 161 Bay Street, Toronto, Ontario, Canada M5J 2S1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-Fx Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101 (b) (1). o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101 (b) (7). o Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2 (b)under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below if the file number assigned to the registrant in connection with Rule12g3-2 (b): 82- EXHIBIT NUMBER DESCRIPTION News Release datedJune 21, 2011 -Sirius Canada and XM Canada Complete Merger SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN SATELLITE RADIO HOLDINGS INC. (Registrant) Date:June 21, 2011 By: /s/Michael Washinushi Name:Michael Washinushi Title:Chief Financial Officer, Treasurer and Secretary
